UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1430


PATRICIA SAWASKY,

                  Plaintiff – Appellant,

             v.

BRIAN WALLACE BRIAN,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:09-cv-00580-HFF)


Submitted:    September 10, 2009          Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Sawasky, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patricia       Sawasky,          who     proceeds     in    forma      pauperis,

appeals the district court’s order dismissing her action against

Defendant.           The     district          court     referred        this   case      to    a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

After      conducting        a     28        U.S.C.     § 1915    (2006)        review,        the

magistrate judge recommended that relief be denied and advised

Sawasky      that     failure           to     file     timely    objections         to    this

recommendation would waive appellate review of a district court

order      based    upon     the    recommendation.              Despite      this     warning,

Sawasky failed to file specific objections to the magistrate

judge’s recommendation. *

              The     timely        filing        of    specific         objections       to     a

magistrate         judge’s       recommendation          is   necessary         to     preserve

appellate review of the substance of that recommendation when

the       parties     have         been        warned    of      the      consequences         of

noncompliance.             Wright         v.    Collins,      766      F.2d     841,      845-46

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Sawasky has waived appellate review by failing to file specific

objections         after   receiving           proper     notice.         Accordingly,         we

affirm the district court’s judgment.

      *
       Instead, Sawasky filed a “Motion to Change the Judge,” in
which she summarily stated that she disagreed with the
magistrate judge’s recommendation.



                                                  2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3